Citation Nr: 0002939	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 28, 1974 to 
May 7, 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claims of entitlement to service connection for 
major depression and a personality disorder.  In March 1998, 
the veteran testified before the undersigned, and presented 
additional evidence with the proper waiver of Agency of 
Original Jurisdiction consideration as provided under 
38 C.F.R. § 20.1304.  In June 1998, the Board remanded this 
case.  The requested actions were completed, and the case has 
been returned to the Board.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence of record that 
establishes the incurrence or aggravation of major depression 
during the veteran's service.

2.  The veteran's personality disorder is not a ratable 
disability for VA compensation purposes, and the claim for 
service connection for a personality disorder has no legal 
basis.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for major depression.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The claim for service connection for a personality 
disorder has no legal merit.  38 U.S.C.A. §§ 1110,1131 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1972 report from Hall-Brooke Hospital shows that 
upon admission, the veteran was diagnosed with adjustment 
reaction of adolescence.  The mental status report reflects 
the examiner's diagnostic impression of non-psychotic 
development towards psychopathic tendencies.  It was further 
noted that interpersonal anxiety was high, and from the 
record, it was normal for the veteran to fight with those who 
are close to him.  The examiner felt that the veteran had 
started to develop in a psychopathic and sociopathic 
direction.  The examiner diagnosed group delinquent reaction 
of adolescence.  

The service medical records, including the February 1974 
enlistment examination and medical history reports, are 
negative with respect to psychiatric disorders.  The records 
also show that there were problems with the veteran's 
behavior during service. 

Of record are hospitalization reports from Fairfield Hills 
Hospital, which reflect psychiatric treatment in 1975 and 
1976.  In May 1975, he was diagnosed with maladjustment 
reaction of adolescence.  At that time, it was noted that 
there was a history of psychiatric treatment at Griffin 
Hospital in 1972.  Other reports from 1975 and 1976 reflect 
reported diagnoses of antisocial type personality disorder 
and depressive neurosis. 

The veteran was admitted to Connecticut Valley Hospital in 
December 1976, and was initially diagnosed with latent type 
schizophrenia by history.  However, the ultimate diagnosis 
was antisocial type personality disorder.  It was noted that 
his psychiatric history dated back to 1975 when he was 
diagnosed with antisocial personality at Fairfield Hospital.  
In reports dated in 1976 and 1978, there are noted diagnoses 
of antisocial personality, passive aggressive personality, 
borderline personality, and depressive neurosis.  In a March 
1978 report, an examiner noted that the veteran had been 
hospitalized in 1972 at Hall-Brooke Hospital because of his 
suicide threats and antisocial behavior, and opined that the 
veteran's general surroundings and early upbringing had much 
to do with his chronic maladjustment, as well as his legal 
and psychiatric difficulties.  

Records of the veteran's hospitalization at Norwich Hospital 
in 1978 and 1979 indicate that the veteran was diagnosed with 
antisocial personality and depressive neurosis. 

In a May 1988 intake report from the Oneida County Department 
of Health, it was noted that the veteran's previous contact 
with an agency had been in 1979 and 1980 while in 
Connecticut, and that he was treated for three or four months 
for depression and his being suicidal.  The following history 
was reported: criminal activity and problems with alcohol, 
dating back to the age of 15; at the age of 17, he took his 
father's revolver and threatened some kids who pushed him, 
and was given the option of serving time in jail or entering 
service; a history of fighting during service; and alcohol 
abuse since age 8. 

In a September 1990 report from Mohawk Valley Psychiatric 
Center, it was reported that the veteran had a history of a 
breakdown at the age of 17 due to the death of his 
grandmother, which occurred while he was in service.  His 
history of suicide attempts dated back to the age of 15.  His 
multiple hospitalizations were noted.  Upon his admission, he 
was diagnosed with chronic paranoid schizophrenia with acute 
exacerbation.  The final diagnoses reported in October 1990 
were adjustment disorder not otherwise specified, and 
personality disorder not otherwise specified.  

In an October 1991 report from the Oneida County Department 
of Health, a history of treatment in 1990 and 1991 was 
mentioned.  It was reported that the veteran was honorably 
discharged from service after three months because he could 
no longer cope, and since that time, he has been jailed for 
offenses such as arson, burglary and bad checks.  The veteran 
was diagnosed with borderline personality disorder with 
antisocial features.  

Records from Madison County Health Department, reflecting 
treatment from 1992 to 1994, are associated with the claims 
folder.  There are records that indicate that the veteran was 
receiving disability benefits from the Social Security 
Administration based on a determination that he suffers from 
post-traumatic stress disorder (PTSD).  The records also 
reflect diagnoses of alcohol abuse, PTSD, and adjustment 
disorder rule out major depression.  These records also 
include a social worker's report and conclusions based on 
interviews conducted in May and June 1994.

The social worker noted that the veteran's contact with that 
particular facility commenced in April 1987, and that he used 
their services intermittently.  Prior reported diagnoses 
included recurrent major depression, PTSD, borderline 
personality traits, and antisocial personality traits.  It 
was further noted that the records from the Oneida County 
Mental Health Department were duplicative of the veteran's 
Madison County experience, which was intermittent crisis 
based treatment with failure to pursue treatment 
recommendations and the same diagnostic background.  

The veteran reported a military history of an honorable 
discharge from service in 1978, but declined to give his 
consent for the facility to obtain information from the VA 
for purposes of verifying contradictory information regarding 
his service.  At that time, the veteran related his feelings 
of depression back to his childhood when he suffered from 
abuse.  The social worker noted that the veteran displayed 
persistent distress disability and risk of harm to himself 
and others.  His depression was considered to be of major 
proportions at times and are recurrent in nature.  The social 
worker pointed out that the veteran's use of alcohol 
complicated a diagnostic evaluation since it precipitates or 
exacerbates his depression.  The social worker noted that the 
veteran seemed to abuse and was perhaps dependent on alcohol, 
and this syndrome needed to be properly diagnosed so his 
mental health problems could be more clearly discerned.  The 
social worker indicated that the diagnosis of PTSD seemed to 
be based on past reports of being a Vietnam veteran and the 
report of the veteran killing a child.  However, the social 
worker noted that the reports were unverified due to the 
veteran's refusal to consent to access his military records.  
It was also indicated that the veteran's childhood abuse 
might support the diagnosis of PTSD.  The social worker 
determined that major depression seemed to be the more valid 
syndrome.  Also, there may have been a malingering facet to 
the veteran's reported distress that needed to be ruled out.  
In this regard, the social worker offered an example of how 
the veteran reported that working around others distresses 
him, yet he enjoys going to the casino with its crowds.  The 
diagnoses reported were rule out malingering, rule out PTSD, 
rule out alcohol dependence and abuse, recurrent major 
depression in partial remission, and antisocial personality 
traits.  

VA treatment records, covering a period of treatment from 
1996 to 1999, reflect the diagnoses of personality disorder, 
antisocial borderline personality, borderline personality 
disorder, antisocial personality disorder, depressive 
disorder, major depressive disorder with psychotic features 
in remission, and rule out PTSD.  In October 1996, it was 
noted that the veteran suffered an anxiety attack.  In a 
January 1998 report, a psychologist noted diagnoses of 
schizophrenia, paranoid type, continuous, as well as 
polysubstance dependence, self-reported sustained, full 
remission, and antisocial personality disorder, provisional.  

In March 1998, the veteran testified that he entered service 
at the age of 17.  He mentioned that he had a close 
relationship with his grandmother, and became upset and 
depressed when he was not allowed to attend his grandmother's 
funeral, even though he was initially given permission to do 
so.  After that incident, his attitude changed and he started 
having problems, and he was disciplined after he was charged 
with being disrespectful to a noncommissioned officer.  He 
experienced difficulties with depression immediately after 
service because he had problems securing employment and his 
unemployment had run out.  He also mentioned that since 
service he has had legal troubles, and that he was not 
allowed to reenlist in another branch of service.  He was 
placed in a state hospital due to a suicide attempt in either 
1970 or 1975.  Eventually he was eligible to receive 
disability benefits from SSA.  Although he was not certain of 
the basis for the grant of benefits, he did note that his 
personality disorders were mentioned.  He testified that a VA 
physician related his psychiatric problems to the death of 
his grandmother, but he could not recall which physician 
reached that conclusion, or when it was made.  He mentioned 
that other than problems with school, he felt that he had a 
pretty happy childhood.  

Of record is an SSA decision of March 1998 regarding the 
grant of benefits.  The personality disorder was considered 
the primary diagnosis, and anxiety disorder was found to be 
secondary. 

Pursuant to the Board's remand, a VA examination was 
conducted in February 1999.  The examiner observed that the 
veteran was agitated and short tempered, and that his 
demeanor was immature.  There was no evidence of thought 
blocking, and his insight and judgment were poor.  He denied 
recently feeling suicidal.  He reported that he heard voices 
back in 1974.  The examiner noted that the veteran had been 
variously diagnosed with psychotic symptoms as well as PTSD, 
and most recently adjustment reaction with depressed mood.  
The veteran has been on a diazepam and Risperdal regimen.  He 
had a history of alcohol abuse until 1982, and it was noted 
that he stopped drinking because he was arrested and could 
not get alcohol while in jail.  He has rarely had alcohol 
since then.  In the past, the veteran was on Trilafon, Haldol 
and Mellaril to control his hallucinations.  According to the 
veteran, his emotional problems started in childhood because 
he always disappointed others.  He was administered the MMPI 
and Beck Depression Inventory.  He received a score of 38 on 
the Beck Depression Inventory, which is consistent with 
extremely severe depression.  His MMPI profile was invalid.  
The examiner noted that the veteran appeared to be 
malingering and overdramatized his symptoms.  The examiner 
diagnosed adjustment reaction with depressed mood, and 
antisocial personality disorder by history.  The examiner 
opined that the veteran's emotional debilitation, in 
particular his depression, is not related to service 
experiences.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
major depression.  There must be more than a mere allegation; 
a claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes medical records and 
reports dated prior to, during and after service.  As 
presented above, the medical records do show that the veteran 
has been diagnosed with major depression.  Therefore, the 
first requirement for a well-grounded claim has been met.  
However, the evidence is lacking with respect to the second 
requirement, incurrence or aggravation of the condition 
during service.  

Here, the record shows that the veteran had a history of 
psychiatric problems prior to his entry into service.  As 
noted, he was treated in November 1972 at Hall-Brooke 
Hospital and diagnosed with group delinquent reaction of 
adolescence.  Also, the examiner pointed out that the veteran 
had started to develop psychopathic and sociopathic 
tendencies.  The service and post-service records document 
the veteran's ongoing psychiatric and behavioral problems.  
However, an actual diagnosis of depressive neurosis first 
appears in records dated in 1975, and a solid diagnosis of 
major depression was noted in an evaluation report by a 
social worker in 1994.  Despite these reported diagnoses, the 
VA and non-VA records are void of medical opinions which 
specifically state that any of the psychiatric conditions 
diagnosed were related to his service with regard to 
incurrence or aggravation.  However, the veteran did testify 
that a VA physician opined that his major depression was 
related to the death of his grandmother, which did occur 
during service.  A review of the VA treatment reports of 
record are negative with regard to that particular opinion.  
In fact, the VA examiner in February 1999 opined that the 
veteran's emotional debilitation, particularly his 
depression, is not related to his service experiences.  At 
this point, this is the only opinion from a medical 
professional which addresses this matter, and other opinions 
in support of the veteran's assertions are not of record.  
Therefore, the second requirement for a well-grounded claim 
has not been met since the incurrence or aggravation of 
depression has not been shown by the evidence of record. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's account of events 
during service is sufficient with regard to showing that he 
found certain events were depressing.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  As stated, the evidence of record is void with 
regard to medical opinions that support the veteran's 
contention that his major depression is related to service.  
Therefore, the veteran's assertions, standing alone, do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Here, the veteran and his representative have argued that the 
February 1999 VA examination was inadequate because the 
examiner failed to accomplish the actions set forth in the 
Board's June 1998 remand.  The Board finds that the examiner 
performed the essential acts requested in the remand, which 
was to review the medical records and offer an opinion 
regarding any relationship between the psychiatric disorders 
diagnosed and the veteran's service.  Therefore, the 
examination is adequate.  Another examination would not be in 
order since the Board has concluded that the claim is not 
well grounded.  As discussed, the controlling statute, 38 
U.S.C.A. § 5107, specifically requires that a claimant for VA 
benefits present a well-grounded claim, and if a claimant has 
not presented a well-grounded claim there is no "duty to 
assist" the claimant.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his major depression 
to his period of service.

Regarding the claim of service connection for a personality 
disorder, the evidence of record clearly shows that the 
veteran has been diagnosed with the disability he claims is 
service-connected, a personality disorder.  However, under 
38 C.F.R. § 3.303(c), congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  Where a claim is absent 
of legal merit or there is a lack of entitlement under the 
law, it must be terminated.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, service connection cannot be granted 
for a personality disorder, as is requested here.  


ORDER

The claim of entitlement to service connection for major 
depression is not well grounded, and the appeal is denied.

The claim for service connection for a personality disorder 
is denied as having no legal merit.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

